                                                                                                                                           EXHIBIT

                                                                                                                                  s
                                                                                                                                                X
Dave^Quricjee


From:                                  confirmations@peninsulapetroleum.com
Sent:                                  Wednesday, September 16, 2020 10:31 AM
To:                                    ops@ubci.it
Cc:                                     Monaco; Monaco; confirmations@peninsulapetroleum.com
Subject:                                Modified confirmation for Oratorio (Deal Ref. 10447634) via Barge



                                                                                                                    Peninsula Petroleum Limited
                     Peninsula                                                                                             2 Shelbourne Buildings,

                   j
                     Petroleum                                                             Shelbourne Road, Ballsbridge , Dublin 4, Ireland,
                                                                                                Tel : +353 1 668 7330 Fax : +353 1 668 7331
                                                                                                    Email : dublin@peninsulapetroleum.com
                                                                                                                 www.peninsulapetroleum.com



        To                    United Bulk Carriers International S.R.L.
        Attn

        Subject               Modified confirmation for Oratorio (Deal Ref. 10447634) via Barge
         Date                 10th September 2020
                                                           ORDER CONFIRMATION
        We hereby confirm the following order:



         Deal Ref             10447634

        Vessel                Oratorio (IMO 9687679)
         Port                 Las Palmas
         ETA                  17th September 2020
         Buyer                United Bulk Carriers International S.R.L. and/or Owner and/or Master of Vessel Oratorio
        Seller                Peninsula Petroleum Limited
        Credit Terms          Delivery Date + 60 Days


        Product                          Grade              Spec                    Quantity                            Price
                                                            basis ISO
                                                            8217:2017
                              A          VLSFO              RMG380                  200.000 MT                          295.000       USD per MT
                                                            (sulphur max
                                                            0.50%)


        Delivery              Barge

        Agent                 MH Bland SL (Las Palmas)

        Additional Costs      Barging 1,500.000 USD


        Remarks

        Additional Terms
        a)                   The buyer hereby warranties and undertakes that the vessel is subject to International Maritime Navigation (when the
                             voyage of said navigation vessel corresponds to more than the 50% of the amount of the voyages done during the
                             period of the natural year when those operations where done) in accordance with what it is established in the present
                             Canary IGIC regulation (Art. 12 of Law 20/91 dated 7th July of 1991, Art.148 Directive 2006/112 EC) and therefore it is
                             exempt of IGIC Tax.
        b)                   Please note that Peninsula Petroleum Limited's terms and conditions of sale will apply to this contract, a copy of which is
                             available on request or can be found at www.peninsulapetroleum.com. Pursuant to Clause 17 of Peninsula Petroleum
                             Limited's terms and conditions of sale, where Peninsula Petroleum Limited is not the Physical Supplier, the terms of the
                             Physical Supplier are available upon request. Failure to request the terms & conditions of the physical supplier shall be
                             taken as confirmation by the Buyer that it is aware of and accepts the terms & conditions of the Physical Supplier.




                                                                           1
c)                    We hereby provide notice to you that we have assigned by way of security or charged by way of security to RBS Invoice
                      Finance Limited (in its capacity as security agent for various financial institutions and to any successor of RBS Invoice
                      Finance Limited in this role), all amounts owing or to be owed to us by you under: (a) the Contract between us and you
                      pursuant to this order Confirmation; and (b) any other trade contracts between us and you (however described) relating
                      to (i) bunkering and trading activities; and/or (ii) the sale, purchase and/or delivery of petroleum products), and all other
                      rights and claims in respect of such amounts.
d)                    The Buyer warrants and represents that the Vessel is employed at all times in full compliance with all trade sanctions,
                      foreign trade controls, export controls, non-proliferation, anti-terrorism and similar laws, regulations, decrees,
                      ordinances, orders, demands, requests, rules or requirements issued or enacted by the United States of America, the
                      United Nations, the European Union and/or Singapore ("Trade Sanctions").
e)                    In particular, the Buyer warrants and represents that:
                      (i) Neither the Buyer nor the Vessel are included on the Specially Designated Nationals and Blocked Persons List
                      published and amended from time to time by OFAC or the equivalent lists published by the European Union and
                      Singapore (collectively, "Sanctions Lists");
                      (ii) Neither the Buyer nor the Vessel are owned or controlled or acting for or on behalf of any individual or entity which
                      is included on any Sanctions List;
                      (iii) No individual or entity with any interest in any cargo on board the Vessel is included on any Sanctions List; and
                      (iv) Every cargo carried on board the Vessel can be loaded, carried and discharged without infringing any Trade
                      Sanctions.
                      Each of (i)-(iv) above shall be known as the "Sanctions Warranties"
f)                    The Buyer shall at the request of the Seller, provide bills of lading, seaway bills or other applicable documentation
                      evidencing carriage of any cargo on board the Vessel (the "Relevant Documentation").
g)                    If in the reasonable opinion of the Seller the Sanctions Warranties provided by the Buyer are inaccurate or the Buyer
                      fails to provide the Relevant there is a risk that payment by the Buyer for any invoiced amount under the Contract may
                      be delayed and/or confiscated by any bank, financial institution, regulator or governmental entity the Seller shall be
                      entitled to:
                      (i) Terminate the Contract without liability; or
                      (ii) Change the currency of the Contract to a currency other than United States Dollars.
h)                    The Seller shall not be obliged to perform any obligation otherwise required by the Contract including any obligation to
                      perform, deliver, accept, sell, purchase, pay or receive monies to, from, or through a person or entity, or engage in any
                      other acts if this would be in violation of, inconsistent with, or expose the Seller to punitive measures under, any Trade
                      Sanctions.
')                    The Buyer shall indemnify and hold the Seller harmless for non-compliance by the Buyer or the Vessel of the Additional
                      Terms set out above, insofar as they relate to Trade Sanctions.
j)                    Where the Buyer has ordered Marine Fuels above the sulphur limits set out in the MARPOL Annex VI but fails to provide
                      upon Seller's request either (i) an Abatement Technology Notification in accordance with Clause 3 of Peninsula
                      Petroleum Limited's terms and conditions of sale, or (ii) a valid Fuel Oil Non-Availability Report (FONAR), then Seller shall
                      not be obliged to perform the delivery and shall be entitled in its sole discretion to terminate the Contract with
                      immediate effect upon notice to the Buyer, and the Buyer shall indemnify the Seller in accordance with Clause 6(b) of
                      Peninsula Petroleum Limited's terms and conditions of sale.



We thank you for this order


Best Regards,
Peninsula Petroleum Limited




                                                                     2
